Title: To George Washington from James Taylor, 13 March 1786
From: Taylor, James
To: Washington, George



Sir
Norfo[lk] 13 March 1786.

I had the Honor of yours of 22d febry & agreeable to your request have forwarded the pipe of Wine by a ship, the Captain of whom promises to deliver it safe at your own door—Mr Newton says he will pay the freight, Duty & charges as below—I presume the House in Madeira mentioned their having drawn a Bill for the amount of this Wine, which I have in possession, & shall wait your Directions respecting it. I have the Honor to be Sir Your most obed. hbl. Servt

Jas Taylor

